Citation Nr: 0929150	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1948 to August 
1949 and from September 1950 to September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his statement of April 2006, in response to the agency of 
original jurisdiction's (AOJ) Veterans Claims Assistance Act 
of 2000 (VCAA) notice letter, the Veteran stated that he was 
seen at the VA Hospital in Manhattan, New York, in 1955 and 
1957.  The Veteran requested that the AOJ obtain treatment 
records which he had identified.  There is no evidence in the 
file that the AOJ has made any such attempt.  

The VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The VA will end its efforts to obtain records from a 
Federal department or agency only if the VA concludes that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. § 3.159(c)(2).  
Examples of such a case include when the Federal department 
or agency advises the VA that the requested records "do not 
exist" or the "custodian does not have them."  Id. 

The only currently operating VA Medical Center (VAMC) which 
matches the Veteran's description is the VA Medical Center 
Manhattan, which is located at 423 East 23 Street, New York, 
New York 10010.  The AOJ must make an attempt to obtain such 
records, if they currently exist.  If the AOJ concludes that 
such records do not exist or cannot be obtained, such attempt 
must be documented in the claims file.

1.	Obtain all available medical records 
from the Veteran's treatment in 1955 
and 1957 from the VAMC Manhattan.  If 
the records are not available or do 
not exist, a reply to that effect is 
required and must be associated with 
the claims folder.

2.	Then, readjudicate the Veteran's 
claims for service connection for 
bilateral hearing loss and tinnitus, 
in light of the additional evidence 
obtained since the May 2007 statement 
of the case (SOC).  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the 
file to the Board for further 
appellate consideration of the 
Veteran's claims.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



